UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 07-7406



LAWRENCE CRAWFORD,

                Plaintiff - Appellant,

          v.


MR. JOSEPH ABRAMS, III; MRS. JOSEPH ABRAMS, III; CYLENIA LEE;
SYLVIA LEE; MR. BRUNSON, Sylvia’s husband; MR. HERBERT LEE;
MRS. HERBERT LEE; APRIL MONROE; MICHAEL LEE; WILLIAM
TETTERSON,

                Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Bristow Marchant, Magistrate Judge.
(0:06-cv-01990)


Submitted:   June 27, 2008                 Decided:   July 7, 2008


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Lawrence Crawford, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Lawrence Crawford seeks to appeal the magistrate judge’s

order denying his motion to add new defendants to his 42 U.S.C.

§ 1983 (2000) civil rights action.       This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and

certain interlocutory and collateral orders.     28 U.S.C. § 1292

(2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541, 545-47 (1949).    The order Crawford seeks to

appeal is neither a final order nor an appealable interlocutory or

collateral order.   Accordingly, we dismiss the appeal for lack of

jurisdiction. Further, we deny Crawford’s motion for clarification

regarding what issues are before this court. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                         DISMISSED




                               - 2 -